FREELAND CATTLE CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Freeland Cattle Co. v. CommissionerDocket No. 9518.United States Board of Tax Appeals8 B.T.A. 1236; 1927 BTA LEXIS 2704; November 5, 1927, Promulgated *2704  Evidence held to show error in respondent's inventory adjustments.  H. B. Henderson, Jr., Esq., for the petitioner.  P. J. Rose, Esq., for the respondent.  SIEFKIN*1237  SIEFKIN: This is a proceeding for the redetermination of a deficiency in income tax of $209.80 for the year 1922, and results from an increase in capital inventories.  The petitioner, during the year 1922, was a Wyoming corporation engaged in ranching and cattle raising.  On August 28, 1922, it bought 3 head of cattle for $240; on October 5, 1922, 3 head for $100; and on October 24, 1922, 106 head for $3,339.10, a total cost of $3,679.10.  Between the time of the purchase of such cattle and December 31, 1922, their market price did not increase.  The cattle so purchased were erroneously included in the inventory of the petitioner on December 31, 1922, at a total price of $5,365.  The Commissioner increased the petitioner's inventory on December 31, 1922, on account of such cattle, by including them at a total of $6,155.  The cost of $3,679.10 for the 112 head was also their market value on December 31, 1922.  Such cattle should be included in inventory as of that date at*2705  $3,679.10 instead of the amount of $5,365 at which they were priced by petitioner, or $6,155 as priced by respondent.  Reviewed by the Board.  Judgment will be entered for the petitioner on 15 days' notice, under Rule 50.